UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ELZIE BALL, ET AL. CIVIL ACTION NO. 13-CV-368
VERSUS CHIEF JUDGE BRIAN A. JACKSON
JAMES M. LEBLANC, ET AL. MAGISTRATE JUDGE

ERIN WILDER-DOOMES

ADDENDUM TO SETTLEMENT AGREEMENT

The parties to Ball v. LeBlanc, 13-cv-368, United States District Court for the Middle
District of Louisiana (the “Court’) enter into this Addendum to the Settlement Agreement
executed on November 5, 2018 (Rec. Doc. 475-1), pursuant to which the Court conditionally
dismissed the above-captioned matter on April 18, 2019 (Rec. Doc. 486).

The parties hereby agree that Defendants will not alter the size of the hole in the door
separating the air-conditioned Guard’s Pod from Tier C, which currently measures 27 inches by
34 inches, The first sentence of Section G of the Settlement Agreement, which requires
Defendants to maintain a hole measuring no less than 26 inches by 27 inches, shall no longer
have effect. In return, the Plaintiffs agree to forego the July 2019 opt-out period described in the
third full paragraph of the fourth page of the Settlement Agreement, All other provisions of the
Settlement Agreement shall retain full force and effect, The dispute resolution and termination
provisions set forth in the Settlement Agreement shall govern any disputes arising out of the
parties’ compliance with the substantive provisions of this Addendum.

Within five days of the execution of this Addendum, the parties shall jointly file a copy
of the Addendum in the record of this matter. The parties agree that this Addendum is
enforceable in federal court and that dismissal of this case will be conditional upon Defendants’
Substantial Compliance with the terms of both the Settlement Agreement and this Addendum.
This Addendum may not be altered or amended, except in writing signed by ail parties or their
representatives, and shall be binding on all successors, assigns, employees, agents, and all others
working on behalf of Plaintiffs and Defendants.

 
f
Executed this 50

 

Jeff Landry, Attorney General

Lay CF.

Case 3:13-cv-00368-BAJ-EWD Document 487 05/30/19 Page 2 of 2

é
day of Lay, 2019, in Baton Rouge, Louisiana.

AK

 

Colin Clark, Bar No. 33775

Chief of Criminal Appeals

Louisiana Department of Justice

1885 North 3rd Street, P.O. Box 94005
Baton Rouge, Louisiana 70804-9005
Telephone: (225) 326-6200

Facsimile: (225) 326-6297

Clarke @ag. louisiana.gov

Jeffrey K. Cody, Bar No, 28536
SHOWS, CALI & WALSH, LLP
628 St. Louis Street (70802)
P.O. Drawer 4425

Baton Rouge, LA 70821
Telephone: (225) 346-1461
Facsimile: (225) 346-1467
Maryr@scwllp.com

Jeffreyc @scwllp.com

On behalf of Defendants

Mercedes Montagnes, Bar No>33287
The Promise of Justice Initiative
1024 Elysian Fields Avenue

New Orleans, Louisiana 70117
Telephone: (504) 529-5955
Facsimile: (504) 595-8006
Mmontagnes @defendla.org

Nilay U. Vora, Ca. Bar No. 268339,
admitted pro hac vice

The Vora Law Firm, P.C.

201 Santa Monica Blvd., Suite 300
Santa Monica, California 90401
Telephone: (424) 258-5190
Nvora@voralaw.com

Steven Scheckman, Bar No. 08472
Schiff, Scheckman & White LLP
650 Poydras Street, Suite 2760
New Orleans, Louisiana 70130
Telephone: (504) 309-7888
Facsimile: (504) 518-483!

Steve @sswethicslaw.com

On behalf of Plaintiffs
